 ALOFT CHICAGO O
™HARE 355 NLRB No. 117 
597
Aimbridge Employee Service Corporation d/b/a Aloft 
Chicago O™Hare 
and
 UNITE HERE Local 450.  
Cases 13ŒCAŒ45561 and 13ŒRCŒ21849 
August 24, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO 
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On January 29, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB No. 9.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the acting General Counsel filed a cross-

application for enforcement.
 On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exercise the 
delegated authority of the Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
Board issued an order setting aside the above-referenced 
decision and order, and retained this case on its docket 
for further action as appropriate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-

ing.  The Board™s January 29, 2010 decision states that 
the Respondent is precluded from litigating any represen-
tation issues because, in releva
nt part, they were or could 
have been litigated in the prior representation proceed-
ing.  The prior proceeding, however, was also a two-

member decision and we do no
t give it preclusive effect.  
We have considered the preelection representation is-
sues raised by the Respondent, and, except for the Re-

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
spondent™s argument that th
e two-member Board lacked 
statutory authority to decide the representation case, we 
find them without merit.  Accordingly, we affirm the 
decision to deny the request 
for review in the prior pro-
ceeding. Having resolved the representation issues raised by the 
Respondent in this proceedi
ng, we next consider the 
question whether the Board can rely on the results of the 
election.  For the reasons stat
ed below, we find that the 
election was properly held and the tally of ballots is a 

reliable expression of th
e employee™s free choice. 
As an initial matter, had the Board decided not to issue 
decisions during the time th
at the delegee group con-
sisted of two Board members, the Regional Director 
would have conducted the election as scheduled and im-

pounded the ballots.  In this regard, Section 102.67(b) of 
the Board™s Rules and Regulations states: 
 The Regional Director shall schedule and conduct any 

election directed by the [Regional Director™s] decision 
notwithstanding that a request for review has been filed 

with or granted by the Board. The filing of such a re-
quest shall not, unless otherwise ordered by the Board, 
operate as a stay of the election or any other action 

taken or directed by the Regional Director:  
Provided, 
however, 
That if a pending request for review has not 
been ruled upon or has been granted[,] ballots whose 

validity might be affected by the final Board decision 
shall be segregated in an appropriate manner, and all 
ballots shall be impounded and remain unopened pend-

ing such decision.  [Emphasis in original.] 
 See also Casehandling Manual (Representation) Sections 
11274, 11302.1(a) (same).  In such a scenario, after resolv-
ing the representation issues, we would direct that the im-

pounded ballots be opened and counted. 
Thus, it is clear that the decision of the two sitting 
Board Members to continue to issue decisions did not 

affect the outcome of the election.  With or without a 
two-member decision on the original request for review, 
the election would have been conducted as scheduled.  

This result is required by Section 102.67(b) of the 
Board™s rules, and, under 
New Process Steel
, the two 
sitting Board Members did not have the authority to issue 

an order directing otherwise.  Since the timing of the 
election was not affected 
by the issuance of a two-
member decision on the request for review, we find that 

the decision of the Regional 
Director to open and count 
the ballots was, at worst, harmless error that did not af-
fect the tally of ballots.  Accordingly, we will rely on the 

results of the election and issue an appropriate certifica-
tion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  598 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for UNITE HERE Lo
cal 450 and that it is the 
exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and part-time housekeeping and laundry 

employees, including room attendants, laundry atten-
dants, house attendants, overnight house attendant, and 
housekeeping supervisors employed by the Employer 

at its facility located at 9700 Balmoral, Rosemont, Illi-
nois; but excluding all other employees, managers, as-
sistant managers, office clerical employees and guards, 
professional employees and supervisors as defined in 
the Act. 
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 

of representative in the U.S. Courts of Appeals.  Al-
though Respondent™s legal position may remain un-
changed, it is possible that the Respondent has or intends 
to commence bargaining at this 
time.  It is also possible 
that other events may have occurred during the pendency 

of this litigation that the parties may wish to bring to our 
attention. 
Having duly considered the matter, 

1.  The acting General Counsel is granted leave to 
amend the complaint on or before September 3, 2010 to 
conform with the current 
state of the evidence; 
2.  The Respondent™s answer to the amended com-
plaint is due on or before September 17, 2010; and 
3.  NOTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before October 8, 2010 (with affidavit of 
service on the parties to this proceeding), as to why the 

Board should not grant the acting General Counsel™s mo-
tion for summary judgment.  Any briefs or statements in 
support of the motion shall be filed by the same date. 
 